                                                               Dec 16, 2020

                                                          s/ JeremyHeacox




                                             20-M-488 (SCD)




Case 2:20-mj-00488-SCD Filed 12/16/20 Page 1 of 9 Document 1
AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

   I, Scott Zimmerman, being first duly sworn, hereby depose and state as follows:

                  INTRODUCTION AND AGENT BACKGROUND

       1. I am a United States Postal Inspector, assigned to the United States Postal

Inspection Service Domicile in Milwaukee, Wisconsin. I have been a federal law enforcement

agent for over fourteen years. From October 2006 to April 2017, I served as a Federal Air

Marshal with the United States Department of Homeland Security and from April 2017 to the

present day, with the United States Postal Inspection Service. In addition, I am certified under

the Federal Law Enforcement Training Accreditation as a Firearms, Physical Training,

Defensive Tactics, Aircraft Tactics, Armed Security Officer and Crew Member Self Defense

Instructor.

       2. The United States Postal Inspection Service is the primary investigative arm of the

United States Postal Service and is charged under Title 18, United States Code, Section 3061

with the enforcement of laws governing the use and movement of the United States mail,

including the misuse and fraudulent schemes involving the mail, crimes relating to mail fraud,

and narcotics trafficking and identity theft involving the United States mail.

       3. I am currently a member of the North Central High Intensity Drug Trafficking Area

Task Force (HIDTA) assigned to the drug interdiction initiative as an investigator specializing

in the smuggling, trafficking, and distribution of dangerous and controlled substances through

the United States mail. I have conducted drug investigations in my career and have received

continual training in this and other fields. I am familiar with various methods of smuggling

and trafficking narcotics and other controlled substances and the proceeds from sale of such

substances. I am also familiar with methods used to evade detection of both the controlled



                                             1

      Case 2:20-mj-00488-SCD Filed 12/16/20 Page 2 of 9 Document 1
substances and the proceeds from their sale that are used by drug traffickers. Within the United

States Postal Inspection Service, one of my primary investigative assignments is the Prohibited

Mail-Narcotics program, which is responsible for protecting the United States mail from

misuse by traffickers and smugglers of illicit controlled substances and an effort to stop the

misuse of the United States mail by seizing the proceeds of this unlawful activity as the

proceeds are mailed back to the sources of supply.

                               PURPOSE OF AFFIDAVIT

        4. This affidavit is made in support of an application for a warrant to search the

SUBJECT PARCEL, described below, for items which constitute the fruits, instrumentalities,

and evidence of violations of Title 21, United States Code, Sections 841(a)(1) (distribution and

possession with intent to distribute a controlled substance), 843(b) (unlawful use of a

communication facility to facilitate the distribution of a controlled substance), and 846

(conspiracy to distribute a controlled substance). To seize: any controlled substance, and any

paraphernalia associated with the manufacture and distribution of controlled substances,

including packaging materials and containers to hold controlled substances; proceeds of drug

trafficking activities, such as United States currency, money orders, bank checks, precious

metals, and financial instruments; and drugs or money ledgers, drug distribution or customer

lists, drug supplier lists, correspondence, notations, logs, receipts, journals, books, records, and

other documents noting the price, quantity, or times when controlled substances were obtained,

transferred, sold, distributed, or concealed.

                              PARCEL TO BE SEARCHED

        5. This affidavit is made in support of an application to search United States Priority

Mail parcel bearing tracking number 9205 5902 8527 1906 9068 69 (“SUBJECT PARCEL”).



                                                2

      Case 2:20-mj-00488-SCD Filed 12/16/20 Page 3 of 9 Document 1
The SUBJECT PARCEL is described as a 12 inches by 12 inches by 12 inches, brown colored

cardboard box weighing approximately 8 pounds and 8 ounces. There is also a USPS label

bearing an international tracking number GE2011030199. The parcel bears a label addressed

from “345 Baldwin Park Blvd. City of Industry, CA 91746-1411.” The handwritten label is

addressed to “Jesse Ahquin, 175 4th St. Waukesha, WI 53188-5159.” The postage paid was

$19.00.

                  INVESTIGATION OF THE SUBJECT PARCEL

       6. I, and other Postal Inspectors, have identified a trend of drug traffickers mailing

controlled substances into the Eastern District of Wisconsin, from states in the Western United

States and along the Southern international border such as Washington, Oregon, California,

Colorado, Nevada, New Mexico, Texas, and Arizona. There controlled substances are more

easily and readily available due to certain state laws and a porous international border, among

other reasons. Inasmuch as individuals who receive controlled substances through the United

States mail are often obliged to pay for those controlled substances, the United States mail is

used by drug recipients to send payments back to the drug traffickers on the West Coast and

along the Southwestern United States. As such, within the Prohibited Mail-Narcotics program,

certain indicators have been identified in the area of the trafficking of both illegal drugs and

their proceeds through the United States mail.

       7. I, along with other Milwaukee Postal Inspectors, conduct routine examinations of

the outside of parcels traveling in Express Mail and Priority Mail to the Eastern District of

Wisconsin from states in the Southwest and Western United States.




                                             3

      Case 2:20-mj-00488-SCD Filed 12/16/20 Page 4 of 9 Document 1
       8. On Tuesday, December 15, 2020, I observed the SUBJECT PARCEL in the

incoming mail stream. I immediately noticed several indicators of drug trafficking and

removed the parcel from the mail stream for closer examination on December 15, 2020.

       9. Closer examination revealed the parcel was initially shipped from China. There was

no sender name nor company identified. The parcel was specifically addressed in the following

manner:

           From: 345 Baldwin Park Blvd.
                 City of Industry, CA 91746-1411

           To:     Jesse Ahquin
                   175 4th St.
                   Waukesha, WI 53188-5159

       10. I conducted a search of the Thomson-Reuters CLEAR database for the address of

175 4th Street, Waukesha, Wisconsin 53188-5159 and found Jesse Ahquin is associated with

this address.

       11. I conducted a search of the Thomson-Reuters CLEAR database for the address of

345 Baldwin Park Boulevard, City of Industry, California 91746-1411 and found many generic

business names associated with this address. However, U.S. Postal Service databases

confirmed the parcel was sent from China on November 30, 2020. It is common practice in

drug trafficking through the U.S. mail to use no name, fraudulent names, and generic addresses

to conceal the true identity of the sender and receivers of the controlled substances.

       12. I am aware certain drug trafficers will purchase drugs via the dark web from China

and have them shipped via U.S. mail to the United States. Even though there is a designated

location on the mailing label stating the SUBJECT PARCEL was sent from California, there

is a second label listing the parcel was sent from China. This is a common practice identified




                                             4

      Case 2:20-mj-00488-SCD Filed 12/16/20 Page 5 of 9 Document 1
by the U.S. Postal Inspection Service in the trafficking of illegal drugs and their proceeds

through the United States mail.

       13. Based upon my training and experience in the investigation of smuggling,

trafficking, and distribution of controlled substances, entering the Eastern District of

Wisconsin through the U.S. mail, I believed this parcel likely contained controlled substances

being trafficked through the United States mail, so I proceeded with a noninvasive law

enforcement technique to confirm or refute my suspicions.

       14. The United States Postal Inspection Service is a member agency of the North

Central High Intensity Drug Trafficking Area (HIDTA), a multi-agency anti-drug task force,

organized under the Office of the National Drug Control Policy. I am assigned to the HIDTA-

Interdiction Initiative Group. Postal Inspectors often work with K-9 Officers from HIDTA and

other local law enforcement K-9 handlers in the Eastern District of Wisconsin. I contacted

Waukesha Police Detective Jay Carpenter, who arranged for certified narcotics K-9 handler

Officer James Ament to assist with conducting a canine sniff of the air near the SUBJECT

PARCEL.

       15. On December 15, 2020, I met with Detective Carpenter, K-9 Officer Ament, and

his canine “Condor.” Together, Officer Ament, and Condor are a certified Police Narcotic

Detection Team, accredited through the Steing Tal Kennel Police K-9 Academy and Law

Enforcement Training Academy, in the detection of heroin, cocaine, marijuana,

methamphetamine, and their derivatives. Additionally, K-9 Condor is trained to detect the odor

of methylenedioxymethamphetamine. Officer Ament and K-9 Condor were certified on June

2013, June 2014, May 2015, April 2017, May 2018, and October 2019 through the present.

Officer Ament and K-9 Condor were also certified by the American Working Dog Association



                                            5

      Case 2:20-mj-00488-SCD Filed 12/16/20 Page 6 of 9 Document 1
(AWD) on May 2019. Since September 2019, Officer Ament has been an Adjunct Instructor

for the Canine Training Program at Waukesha Technical College located in Waukesha,

Wisconsin. Officer Ament was responsible for the creation of the program, as well as the

ongoing instruction of police canines and their handlers during training sessions. Officer

Ament is a current member of the North American Police Work Dog Association as required

by the State of Wisconsin Controlled Substances Board. Office Ament states that, during

training, K-9 Condor has alerted to the presence of the controlled substances that he is trained

to detect, over 2,500 times. Officer Ament informed me that K-9 Condor’s alert indicates the

presence of controlled substances or other items, such as proceeds of controlled substances,

which have been recently contaminated with, or associated with, the odor of one or more

controlled substances.

       16. On December 15, 2020, the SUBJECT PARCEL was among five-sealed boxes

placed outside of the main United States Post Office in Waukesha, Wisconsin. I watched as K-

9 Condor alerted to the SUBJECT PARCEL, by aggressively circling and clawing at the

SUBJECT PARCEL. Officer Ament advised me these actions are consistent with K-9 Condor

detecting the odor of controlled substances. I watched the canine noticeably and physically

alert to the odor of a controlled substances emanating from the SUBJECT PARCEL.

       17. Based upon the information presented in this affidavit, there is probable cause to

believe that the SUBJECT PARCEL contains the fruits, instrumentalities, and evidence of the

crimes described above. Therefore, I respectfully request authorization to open this parcel and

search its contents for evidence of controlled substance trafficking. I also request permission

to seize contents of the parcel as evidence, which may constitute contraband, proceeds, or fruits

of these crimes.



                                             6

      Case 2:20-mj-00488-SCD Filed 12/16/20 Page 7 of 9 Document 1
                                    ATTACHMENT A
                                   Property to be searched

The property to be searched is United States Priority Mail parcel bearing tracking number 9205

5902 8527 1906 9068 69 (“SUBJECT PARCEL”). The SUBJECT PARCEL is described as a 12

inches by 12 inches by 12 inches, brown colored cardboard box weighing approximately 8 pounds

and 8 ounces. There is also a USPS label bearing an international tracking number GE2011030199.

The parcel bears a label addressed from “345 Baldwin Park Blvd. City of Industry, CA 91746-

1411.” The handwritten label is addressed to “Jesse Ahquin, 175 4th St. Waukesha, WI 53188-

5159.” The postage paid was $19.00.




                                              7

         Case 2:20-mj-00488-SCD Filed 12/16/20 Page 8 of 9 Document 1
                                       ATTACHMENT B
                                       Property to be seized

All fruits, instrumentalities, and evidence of violations of Title 21, United States Code, Sections

841(a)(1) and 843(b), including but not limited to any controlled substance, and any paraphernalia

associated with the manufacture and distribution of controlled substances, including packaging

materials and containers to hold controlled substances; proceeds of drug trafficking activities, such

as United States currency, money orders, bank checks, precious metals, and financial instruments;

and drugs or money ledgers, drug distribution or customer lists, drug supplier lists,

correspondence, notations, logs, receipts, journals, books, records, and other documents noting the

price, quantity, or times when controlled substances were obtained, transferred, sold, distributed,

or concealed.




                                                 8

          Case 2:20-mj-00488-SCD Filed 12/16/20 Page 9 of 9 Document 1
